Title: To Thomas Jefferson from Albert Gallatin, 11 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                after 11 Oct. 1807
                            
                        
                        An inquiry was at the time made respecting this complaint by Ludlow; when it appeared that the refusal,
                            complained of, had originated from a false or erroneous entry in the books by J. Ludlow deceased & Register before
                            Kilgore. It is certain that W: Ludlow accompanied his complaint with an application for the Register’s office.
                        
                            A. G.
                        
                    